Citation Nr: 1452454	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke as secondary to hypertension.

3.  Entitlement to service connection for diabetes mellitus as secondary to hypertension.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission

\

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO.

In April 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to hypertension during service or for many years thereafter; nor is any currently demonstrated hypertension shown to be due to an event or incident of his period of active service. 

2.  The Veteran is not shown to have manifested complaints or findings referable to residuals of a stroke during service or for many years thereafter; nor is the currently demonstrated residuals of stroke shown to be due to an event or incident of his period of active service or to have been caused or aggravated by a service-connected disability.

3.  The Veteran is not shown to have manifested complaints or findings referable to diabetes mellitus during service or for many years thereafter; nor is the currently demonstrated diabetes mellitus shown to be due to an event or incident of his period of active service or to have been caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by hypertension is not due to a disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The Veteran's disability manifested by the residuals of a stroke are not due to a disease or injury that was incurred in or aggravated by active service, nor may any be presumed to have been incurred therein; nor is any proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

3.  The Veteran's disability manifested by diabetes mellitus is not due to a disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. 

In the present case, the letter sent to the Veteran in May 2009 fully addressed all notice elements required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim, which includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record includes the Veteran's STRs, post service treatment records, and lay statements.  In April 2011, the Veteran was informed that private medical records dated from December 1974 to January 1975 were unavailable.  He was provided with an opportunity to submit additional evidence. 

In April 2014, the Board remanded the Veteran's claims to obtain a VA examination, and to secure post service treatment records dated prior to 2000 from Dr. G.S.  The Veteran underwent a VA examination in connection with his claim in May 2014.  

The examination was conducted by a medical professional who solicited symptomatology from the Veteran, conducted a thorough examination, and provided a rationale for the conclusions given.  It is, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The AOJ also obtained the requested medical records.  

Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Board realizes the Veteran has not been provided a VA compensation examination in response to his claims for residuals of a stroke and diabetes mellitus, nor has a medical nexus opinion been obtained.  

VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence  that the veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  

The third prong, which requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.).

This is not however to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

However, as will be explained, there were no complaints, treatment, or diagnoses of diabetes mellitus or a stroke in service.  As such, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The analysis here focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.



Hypertension

In his August 2011 VA Form 9, the Veteran avers that his hypertension was either caused by or aggravated by active service.  He states that if his hypertension preexisted service it "should be understood that being placed in a tense situation as a MP assigned to guard missile warheads could easily exacerbate such a condition."  In his February 2009 claim, he asserts that his hypertension began in 1967 while he was on active service. 

The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

On his January 1967 induction report of medical history, the Veteran checked the box indicating a history of high blood pressure, and the induction examination report noted a blood pressure reading of 136/84.  The examiner noted on the report "high blood pressure - existed prior to service, normotensive on induction."  

On his June 1969 separation report of medical history, the Veteran again checked the box indicating a history of high blood pressure and his blood pressure reading was 118/78.

No current diagnosis of hypertension is shown on entry into service.  Although the Board acknowledges that the Veteran indicated that he had a history of high blood pressure on his induction report of medical history, the Board notes that the Veteran's history alone on an induction report of medical history does not constitute a condition having been "noted upon entry" for purposes of the presumption of soundness.  See 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Thus, the Veteran's hypertension did not preexist his active service.

In support of his claim for service connection for hypertension, the Veteran submitted a statement in April 2009.  The Veteran indicated that he complained of frequent headaches several months prior to his discharge from active service in September 1969.  He reported being informed that he was suffering from stress or temporary elevations in blood pressure since the condition manifested itself on an infrequent basis.  A "few months" after service the Veteran reported first being treated by a physician for hypertension and placed on medication to control his blood pressure.  

As noted, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in June 2014 the Veteran was diagnosed with hypertension.  

Here, the Veteran's STRs are silent for documentation of hypertension.  The records revealed no complaints or findings related to the claimed hypertension.  At his separation examination, his blood pressure was normotensive. 

In addition to the lack of evidence showing that hypertension was manifested during active duty service, the evidence of record also does not serve to link his current diagnosis to an event or incident of his military service.  While a VA medical opinion on the issue of direct service connection has not been requested, such an opinion is not necessary for this reason.  

To the extent that the record shows that there were no complaints, findings or treatment referable to hypertension during the Veteran's period of active service, there is no injury, disease, or event to which the current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

The Board acknowledges the Veteran was afforded a VA examination in May 2014 to determine whether service connection could be granted on an aggravation basis.  During the examination, the Veteran reported that he was diagnosed with diastolic hypertension two to three years after active service and was told during triage, in active service, that he had elevated blood pressure reading but never diagnosed or treated for hypertension.

However, on this record, the VA examiner found that while the Veteran had a current diagnosis for hypertension, the hypertension was clearly and unmistakably not aggravated by service.  In support for his conclusion, the examiner relied upon a review of the Veteran's STRs which were devoid of complaints of high blood pressure during service.  The only blood pressure readings recorded in the Veteran's STRs were normotensive.

Additionally, the Board notes that the evidence does not serve to establish a continuity of symptomatology following service.  As hypertension is a chronic disease under § 3.309(a), the Veteran may attempt to establish continuity of symptomatology in lieu of a nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In this case, hypertension was not noted during service.  There were no characteristic manifestations of the disease process during service.  Thus, a continuity of symptomatology is not established.  

The Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence could be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he was told he had high blood pressure readings during his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the hypertension to be credible, since his STRs make no reference to hypertension during service, and the Veteran himself waited almost 40 years after his separation from active service to file his claim for hypertension.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

Rather, the Veteran's statements are not found to be credible because they are not supported by the evidence of record that fails to show hypertension during his active military service.  

Additionally, the Veteran himself is unclear regarding when his hypertension started.  In his April 2009 statement, he indicated he was treated "a few months" after returning to work from active service for hypertension.  During his May 2104 examination he reported that he was first diagnosed with hypertension 2 to 3 years after service.  Lastly, the earliest diagnosis of record for hypertension is dated in 1993 from the Veteran's private physician.

For these reasons, the Board finds that the Veteran's lay statements that his hypertension has been present since his active military service are not credible.  

All the other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim of service connection for hypertension.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  The claim is denied.


Diabetes Mellitus and Residuals of a Stroke

In addition to the lack of evidence showing that diabetes mellitus or a stroke were manifested during active duty service, the evidence of record also does not serve to link either current diagnosis to an event or incident of his military service.  

While a VA medical opinion on the issue of direct service connection has not been requested, such an opinion is not necessary for these reasons.  

As such, the record shows that there were no complaints, treatment, or diagnosis of diabetes mellitus or a stroke or its associated symptoms in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Service connection on a direct basis is not warranted.

The Board further notes that, chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A stroke is not a chronic disorder.  Id.

However, there is no evidence documenting diabetes mellitus within one year of the Veteran's discharge from active duty in September 1969.  The Veteran concedes, in his April 2009 statement, that diabetes mellitus was first diagnosed in 1999 or 2000, almost thirty years after he was discharged from active service.  As such, the Board finds that presumptive service connection is not warranted on this basis for diabetes mellitus.

Additionally, the Board notes that the evidence does not serve to establish a continuity of symptomatology following service.  As diabetes mellitus is a chronic disease under § 3.309(a), the Veteran may attempt to establish continuity of symptomatology in lieu of a nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In this case, diabetes mellitus was not noted during service.  There were no characteristic manifestations of the disease process during service.  Moreover, a continuity of symptomatology is not established for diabetes mellitus.  

The Board acknowledges the Veteran's lay assertions in support of his claims.  The Veteran is competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not asserted that his diabetes mellitus or residuals of stroke are warranted under a theory of direct service connection.

Turning to the issue of secondary service connection, the Veteran is not service-connected for hypertension or any other disability.  Therefore, service connection may not be granted on a secondary basis.  See Wallin, 11 Vet. App. 509 at 512.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  These claims are denied.



ORDER

Service connection for hypertension is denied.

Service connection for the residuals of a stroke is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


